UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Chanel, Inc.,
                                                     Case No. 1:18-cv-10626-VSB
                  Plaintiff,
                                                     PROPOSED ORDER
 v.

 The RealReal, Inc.,

                  Defendant.



       WHEREAS, the Court issued an Opinion & Order granting in part and denying in part

Defendant’s Motion to Dismiss First Amended Complaint on March 30, 2020 (ECF No. 39);

       WHEREAS, the deadline for Defendant to answer Plaintiff’s First Amended Complaint is

currently April 29, 2020;

       WHEREAS, on March 16, 2020, the White House, in order to reduce the spread of the

COVID-19 virus, advised all Americans to work at home whenever possible for at least the next

fifteen days (https://www.whitehouse.gov/articles/15-days-slow-spread/);

       WHEREAS, on March 29, 2020, the White House extended its coronavirus guidelines for at

least another month, to April 30, 2020 (https://www.whitehouse.gov/articles/these-30-days-how-

you-can-help/);

       WHEREAS, on March 19, 2020, the Governor of California issued a “stay at home” order to

apply statewide, which will remain in place until further notice (https://covid19.ca.gov/img/N-33-

20.pdf);

       WHEREAS, on March 31, 2020, the City and County of San Francisco, California, issued

an extended and more restrictive “stay at home” order through at least May 3, 2020




                                                 1
(https://www.sfdph.org/dph/alerts/files/HealthOfficerOrder-C19-07b-ShelterInPlace-

03312020.pdf);

       WHEREAS, effective March 22, 2020, the Governor of New York issued a “stay at home”

order to apply statewide

(https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.8.pdf);

       WHEREAS, on April 16, 2020, the Governor of New York extended the statewide “stay at

home” order through at least May 15, 2020

(https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.18.pdf);

       WHEREAS, effective March 30, 2020, the United States District Court for the Southern

District of New York has curtailed operations in response to the COVID-19 virus through at least

May 4, 2020 (https://www.nysd.uscourts.gov/sites/default/files/2020-

04/courthouseoperations.asofapril13.pdf);

       WHEREAS, Defendant is headquartered in San Francisco, California;

       WHEREAS, Defendant’s counsel are principally located in New York, New York and Los

Angeles, California;

       WHEREAS, the law firms of Defendant’s counsel have closed their offices except for

emergency personnel and advised all legal personnel to work at home;

       WHEREAS, due to the restrictions noted above, counsel are working from home, are not

conducting in-person business meetings with other individuals, and are currently unable to travel

away from their respective residences for business purposes;

       WHEREAS, Defendant made multiple attempts to obtain Plaintiff’s consent to a sixty-day

extension of Defendant’s time to answer Plaintiff’s First Amended Complaint, in light of the current




                                                 2
public health emergency due to the COVID-19 virus, but Plaintiff consented to only a thirty-day

extension;

         WHEREAS, Defendant does not make this request for delay or any other improper purpose,

and the request is made as a result of the current public health emergency due to the COVID-19

virus;

         WHEREAS, the parties previously stipulated to, and this Court so-ordered, schedules for the

briefing of Defendant’s Motion to Dismiss Complaint (ECF Nos. 8 & 9) and Motion to Dismiss

First Amended Complaint (ECF Nos. 27 & 28); and

         WHEREAS, Defendant has not made a previous request for an extension of the time to

answer Plaintiff’s First Amended Complaint;

         IT IS HEREBY ORDERED that the time for Defendant to answer Plaintiff’s First Amended

Complaint is extended by sixty days to June 29, 2020.


Date: April __, 2020


                                                      ____________________________
                                                      Hon. Vernon S. Broderick
                                                      United States District Judge




                                                  3
